2AO 458 (Rev. 10/95 - Rev. D. MA 2/07) Appearance - Criminal


                                    UNITED STATES DISTRICT COURT
                                                   DISTRICT OF MASSACHUSETTS


                   UNITED STATES OF AMERICA                                               APPEARANCE
                              V.

                                Charles Lieber                             Case Number:      1:20-mj-02158-MBB




To the Clerk of this court and all parties of record:

         Enter my appearance as counsel in this case for
          Defendant Charles Lieber.




          I certify that I am admitted to practice in this court.



          Attorney Designation in Criminal Cases:
          u       CJA Appointment
          u       Federal Public Defender
          u
          ✔       Retained
          u       Pro Bono


                     5/21/2020                                 Torrey Young                       Digitally signed by Torrey Young
                                                                                                  Date: 2020.05.21 17:07:30 -04'00'

Date                                                           Signature

                                                               Torrey K. Young                                                        682550
                                                               Print Name                                                        Bar Number
                                                               Mukasey Frenchman & Sklaroff LLP, 140 East 45th Street, 17th Floor

                                                               Address
                                                               New York                    NY                          10017
                                                               City                       State                            Zip Code
                                                                         (212) 466-6400
                                                               Phone Number                                                     Fax Number
                                 CERTIFICATE OF SERVICE

        I, Torrey K. Young, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on May 21, 2020.


                                                   /s/ Torrey K. Young
                                                   Torrey K. Young
